DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

MELVIN A. PETRUS : CIVIL ACTION
v. 3
U.S. GOVERNMENT : NO. 16-53
MEMORANDUM
Savage, J. February 25, 2020

In this action brought under the Federal Tort Claims Act, 28 U.S.C. § 2679, plaintiff
Melvin Petrus alleges that he suffered a rash after he was administered flu and shingles
vaccines at the Veterans Administration facility. He candidly avers that a biopsy did not
identify the vaccines as the cause of his rash. Nevertheless, without any basis to
connect the rash to any act of the government, he asserts a claim for strict liability.

The FTCA waives the United States’ sovereign immunity for negligence. 28
U.S.C. § 2674. It does not for strict lability. Ward v. United States, 471 F.2d 667, 670
(3d Cir. 1973) (citing Laird v. Helms, 406 U.S. 797 (1972). The government is not a
guarantor of the plaintiff's health and safety. The FTCA precludes imposition of liability
where there is no negligence. /d. Thus, in the absence of any negligence, the FTCA

does not waive immunity.
